DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
    The Applicant’s amendment, filed 12/17/2020, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 1, 6, 7, 9, 15-18 and 20 have been amended. Thus, claims 1–20 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 12/17/2020 have been fully considered and have been addressed as follows. 

Applicant argued on page 9-10 of the remarks:
Applicant submits that the cited prior art, either alone or in combination, fails to disclose or suggest at least these limitations of claims 1, 9 and
18, as amended. In particular, none of the cited prior art disclose or suggest storing a plurality M of stable cells and selecting a plurality N (e.g., the first N) of the stable cells for generating a PUF signature, wherein N is less than M.
  


Claim Objections
Claims 9-17 is/are objected to because of the following informalities:
Claim 9 recites “VDD” and “GND”, it need be spelled out.
Claim 15 line 10 recites “a PUF signature”, it should be “the PUF signature”.

Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim 7 & 15 recites the limitation of “a masking unit to exclude the logical state of the at least one third bit cell;” which masking unit has a corresponding structure as seen in FIG.1, “Masking 126”, further described in [0039] “the masking registers 124 are then directly coupled to the masking 126 and the shifted registers 128, which selects stable bit cells that are not marked by the masking registers 124 from a PUF 
The Examiner believes that the above limitation invokes USC 112(f) and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, US 9279850, hereinafter Pedersen, in view of Mai et al., US 20170180140, hereinafter Mai, in further view of Stewart, US 20130022203, hereinafter Stewart.

As per claim 1, Pedersen teaches A physical unclonable function (PUF) generator, comprising:
a PUF cell array comprising a plurality of bit cells configured in at least one column and at least one row, (Fig.9, 9:14-15, PUF bit cell array; Fig. 5, BL, nBL, WL)
wherein the plurality of bit cells each provides two voltage transient behaviors on two corresponding bit lines (Fig. 5, BL, nBL) of the at least one column (Fig.5, WL, 3:55-58, The various strengths of the transistors arise from random manufacturing variations that may vary from transistor to transistor that cause the transistors to have different threshold voltages.); and
at least two load control circuits coupled to the two bit lines (Fig.11)  of the at least one corresponding column (Fig.11, 1101 Bias1+, 1102 Bias1-), 
wherein the at least two load control circuits are each configured to provide at least one discharge pathway (Fig.11, 1101 Bias1+, C1+, 1102 Bias1- C1-) to at least one of the two corresponding bit lines (5:49-52, By coupling different control signals though different valued capacitors, each control signal may effect a different bias on the complementary node to which it is connected; 10:16-29, four load capacitors Cl-, Cl+, C2-, and C2+ provide capacitive loading),
wherein the at least one discharge pathway is configured to change at least one of the two voltage transient behaviors so as to determine stability of each of the plurality of bit cells of the PUF cell array (Fig.12, 1202,1204,1206 ASSESS STABILITIES OF THE PUF CELLS BASED ON WHETHER THE OUTPUTS OF THE PUF CELLS ARE UPDATED; 11:37-48).

EXCEPT
a plurality of shift registers configured to store a first plurality (M) of bit cells determined to be stable and configured to output a second plurality (N) of bit cells for generating a PUF signature, wherein M and N are positive integers and N is less than M.
Mai teaches
a (Mai, Fig.1, 114, [0029] A Reliable Bit Aggregator) configured to store a first plurality (M) of bit cells determined to be stable (Mai, [0033], while the Reliable Bit Aggregator 114 accumulates the reliable bits of the PUP response by processing the output words from the PUP array 106; Fig.5, [0029] A Reliable Bit Aggregator 114 aggregates the PUF values from the first N reliable locations of the PUF array 106 (as per the Reliability Bitmap) (506) to generate and store a reliable N-bit PUF response in registers) (not shown)); and configured to output a second plurality (N) of bit cells for generating a PUF signature, wherein M and N are positive integers and N is less than M. ( [0011] to select a plurality of values (“N”) from the array of values (“M”) generated by the PUF circuit in accordance with the reliability information, to generate a PUF response from the selected plurality of values;)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen to in cooperate the teaching of a plurality of shift registers of Mai in order to generating more reliable PUFs (Mai, [0006]).
Pedersen-Mai teaches all elements above except
a plurality of shift registers.
Stewart teaches
a plurality of shift registers.
([0066] determining an output based on bit values of the aggregation of linear feedback shift registers.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen-Mai to in cooperate the teaching of a plurality of shift registers of Stewart in order to generating more reliable PUFs (Mai, [0006]).

As per claim 3, Pedersen-Mai-Stewart teaches The PUF generator as applied above in claim 1, Pedersen further teaches 
wherein the plurality of bit cells each comprises at least two transistors (Fig.5, 548, 542; 550, 546), wherein the at least two transistors are coupled in series and between the two bit lines of the at least one corresponding column (Fig.5, BL, nBL, WL;).

As per claim 4, Pedersen-Mai-Stewart teaches The PUF generator as applied above in claim 1, Pedersen further teaches 
wherein the at least two load control circuits each comprises at least one transistor (10:45, pass transistor) and at least one load capacitor (Fig.11, C0+/-, C1+/-, C2+/-;)

Claim(s) 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, US 9279850, hereinafter Pedersen, in view of Mai et al., US Mai, in further view of Stewart, US 20130022203, hereinafter Stewart, in further view of Mathew et al, US 2017/0111180, hereinafter Mathew.

As per claim 2, Pedersen-Mai-Stewart teaches The PUF generator as applied above in claim 1, EXCEPT
wherein each of the plurality of bit cells comprises one of the following: a pre-charge bit cell and a pre-discharge bit cell.
Mathew teaches, 
wherein each of the plurality of bit cells comprises one of the following: a pre-charge bit cell and a pre-discharge bit cell. (Fig.2, [0030] the pre-charge transistors 210 and 214 may charge the bit node 206 and the bit bar node 208, respectively, to a logic 1 (e.g., to the voltage level of the supply voltage at the power supply terminals 212 and 216).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen-Mai-Stewart in cooperate the teaching of a pre-charge bit cell and a pre-discharge bit cell of Mathew in order to improve the stability of the PUP cells (Mathew, [ABSTRACT]).

As per claim 5, Pedersen-Mai-Stewart teaches The PUF generator as applied above in claim 1, EXCEPT further comprising:
at least two pre-charge units coupled to the two bit lines of the at least one corresponding column, wherein the at least two pre-charge units each comprises at least one transistor coupled between one of the two corresponding bit lines and a preconfigured voltage, wherein the preconfigured voltage is one of the following: a VDD and a GND
Mathew teaches
at least two pre-charge units coupled to the two bit lines of the at least one corresponding column, wherein the at least two pre-charge units each comprises at least one transistor coupled between one of the two corresponding bit lines and a preconfigured voltage, wherein the preconfigured voltage is one of the following: a VDD and a GND ([0030], the supply voltage) and a GND (Fig.2, [0030] the pre-charge transistors 210 and 214 may charge the bit node 206 and the bit bar node 208,respectively, to a logic 1 (e.g., to the voltage level of the supply voltage at the power supply terminals 212 and 216).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen-Mai-Stewart in cooperate the teaching of two pre-charge units of Mathew in order to improve the stability of the PUP cells (Mathew, [ABSTRACT]).

As per claim 6, Pedersen-Mai-Stewart teaches The PUF generator as applied above in claim 1, Pedersen teaches further comprising:
a controller (Fig.11, a bias control circuit) coupled to the PUF cell array and the at least two load control circuits ((Fig.11, 1101 Bias1+, 1102 Bias1-), wherein the controller is configured to enable at least one of the at least two load control circuits so as to provide the at least one discharge pathway (Fig.11, 1101 Bias1+, C1+, 1102 Bias1-, C1) to the at least one of the two corresponding bit lines (Fig.11, a bias control circuit, Bias1+/-, Bias2+/-; 5:49-52, By coupling different control signals though different valued capacitors, each control signal may effect a different bias on the complementary node to which it is connected);

Mai further teaches
a Built-In Self-Test (BIST) engine configured to determine a first number of first bit cells and a second number of second bit cells, wherein each of the first bit cells is stable in the first map and unstable in the second map and each of the second bit cells is stable in the first map and stable in the second map; and
([0010], a built-in self-test (BIST) circuit configured to generate the reliability information for each bit of the array of bits. ...... receive first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage; receive second values for the array of bits generated by the PUF circuit in response to receiving a negative differential input voltage).
a lock box configured to encrypt a PUF signature before transmitting to a server. ([0010] transmit the PUF response to a cryptographic system)

Pedersen-Mai-Stewart teaches all elements above EXCEPT
a masking circuit ……
a Built-In Self-Test (BIST) engine ……
a lock box ……

a masking circuit (Fig.3, The mask generation circuit 301) configured to determine a first map and a second map, wherein the first map is determined using the at least two load control circuits and the second map is determined under a set of operation conditions, wherein the first and second maps each comprises at least one stable bit cell and at least one unstable bit cell;
([0046], The mask generation circuit 301 may mark the identified PUF cells 300 as dark bits, thereby generating a dark bit mask; [0047], a dark bit may be forced to the pre-determined value; [0048]; [0049] the mask generation circuit 301 may generate a dark bit mask that adjusts to changes in the PUF cells 300)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen-Mai-Stewart in cooperate the teaching of a masking circuit of Mathew in order to improve the stability of the PUP cells (Mathew, [ABSTRACT]).

As per claim 7, Pedersen-Mai-Stewart-Mathew teaches the PUF generator as applied above in claim 6, Mai further teaches wherein the masking circuit further comprises: 
storage registers (Fig.4, 402) configured to store a first PUF output from the PUF cell array ([0028] During the first phase (POS phase) of enrollment (pre-characterization), the values from the PUF array 106 are read and temporarily stored in the Value Array SRAM 110 (402));
a comparing circuit configured to compare a second PUF output with the first PUF output in the storage registers to identify at least one third bit cell in the first and second maps ([0010] compare the first values to the second values;.....where the first values match the second values as indicated by the reliability bitmap; [0028]  the NEG phase values are compared with the POS phase values), 
      wherein logical states of the at least one third bit cell in the first and the second PUF outputs are different; ([0010], select the plurality of reliable bits after the PUF circuit receives a zero or near zero differential input voltage…..generate a reliability bitmap indicating bits of the array of bits where the first values match the second values; [0025], A two-phase enrollment operation is used to characterize the reliability of the PUF array 106, TABLE 1; [0026] smaller set of selected SAs)
masking registers configured to store an address of the at least one third bit cell; and ( [0010] a non-volatile memory configured to store the reliability information; [0030], The reliability bitmap carries no information about polarity of the bits but only the physical location of the potentially more reliable bits of the PUF array 106)
a masking unit to exclude the logical state of the at least one third bit cell; cell, ([0010], The bit aggregator circuit can be further configured to select the plurality of reliable bits after the PUF circuit receives a zero or near zero differential input voltage.)
wherein the plurality of shift registers are ([0011] bit aggregator) configured to select the first N of the second bit cells to generate the PUF signature. ([0011] to select a plurality of values from the array of values generated by the PUF circuit in accordance with the reliability information, to generate a PUF response from the selected plurality of values)
Examiner notes, “bit aggregator” in Mai reference is in interpreted as “a plurality Stewart, US 20130022203, [0066] determining an output based on bit values of the aggregation of linear feedback shift registers.

As per claim 8, Pedersen-Mai-Stewart-Mathew teaches the PUF generator as applied above in claim 6, Mathew further teaches 
wherein the set of operation conditions comprises at least one of the following: at least one operation temperature ([0048] The PUP cells with a bias of 2 picoseconds or less are weakly biased and the most likely to go unstable (e.g., generate inconsistent values of the PUF bit) in the presence of process, voltage, and/or temperature (PVT) variation) and 
Mai further teaches 
at least one operational voltage level. ([0010], in response to receiving a positive differential input voltage;.....in response to receiving a negative differential input voltage......after the PUF circuit receives a zero or near zero differential input voltage)

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, US 9279850, hereinafter Pedersen, in view of Mathew et al, US 2017/0111180, hereinafter Mathew, , in further view of Mai et al., US 20170180140, hereinafter Mai, in further view of Stewart, US 20130022203, hereinafter Stewart.

As per claim 18, Pedersen teaches A testing method for physical unclonable function (PUF) generator, comprising:
generating a first map (4:10-11, helper-data) of the PUF generator using at least two load control circuits (Fig.11, Bias1+/-, Bias2+/-) and (Fig.9, 9:14-15, PUF bit cell array; Fig. 5, BL, nBL, WL);
if the first number of second bit cells is determined to be zero, determining a second number of second bit cells using the BIST engine, wherein the second bit cells each is stable in the first map and stable in the second map; 
(11:30-34, when the nominal response of a PUF cell is 0, the polarity of the bias control signal may be selected so as to apply a positive bias to the PUP cell. Selecting the polarities of the bias control signals in this way allows for marginal testing of the PUP cells, to identify PUF cells that may flip ;)
if the second number of the second bit cells are greater than a second preconfigured number, the PUF generator is determined as a qualified PUF generator.
(11:45-51; identify the most stable subset of PUF cells in the array.)

EXCEPT
a masking circuit;
generating a second map of the PUF generator under a set of operation conditions using the masking circuit, wherein the first map and the second map each comprises at least one stable bit cells and at least one unstable bit cell;
determining a first number of first bit cells, wherein the first bit cells each is stable in the first map and unstable in the second map using a Built-in Self-Test (BIST) engine;

Mathew teaches
a masking circuit (Fig.3, The mask generation circuit 301);
generating a second map of the PUF generator under a set of operation conditions using the masking circuit, wherein the first map and the second map each comprises at least one stable bit cells and at least one unstable bit cell ([0046], The mask generation circuit 301 may mark the identified PUF cells 300 as dark bits, thereby generating a dark bit mask; [0047], a dark bit may be forced to the pre-determined value; [0048]; [0049] the mask generation circuit 301 may generate a dark bit mask that adjusts to changes in the PUF cells 300);

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen to in cooperate the teaching of a masking circuit of Mathew in order to improve the stability of the PUP cells (Mathew, [ABSTRACT]).

Pedersen- Mathew teaches all elements applied above EXCEPT
determining a first number of first bit cells, wherein the first bit cells each is stable in the first map and unstable in the second map using a Built-in Self-Test (BIST) engine;
storing the second number of second bit cells in a plurality of shift registers; and
outputting a third number of the second bit cells from the plurality of shift registers for generating a PUF signature, wherein the second and third numbers are integers and the third number is smaller than the second number.

Mai teaches
determining a first number of first bit cells, wherein the first bit cells each is stable in the first map and unstable in the second map using a Built-in Self-Test (BIST) engine;
([0010], a built-in self-test (BIST) circuit configured to generate the reliability information for each bit of the array of bits. ...... receive first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage; receive second values for the array of bits generated by the PUF circuit in response to receiving a negative differential input voltage).

storing the second number of second bit cells in 
(Mai, [0033], while the Reliable Bit Aggregator 114 accumulates the reliable bits of the PUP response by processing the output words from the PUP array 106; Fig.5, [0029] A Reliable Bit Aggregator 114 aggregates the PUF values from the first N reliable locations of the PUF array 106 (as per the Reliability Bitmap) (506) to generate and store a reliable N-bit PUF response in registers) (not shown));

outputting a third number of the second bit cells from registers for generating a PUF signature, wherein the second and third numbers are integers and the third number is smaller than the second number. (Mai, [0011] to select a plurality of values (“a third number”) from the array of values (“the second number”) generated by the PUF circuit in accordance with the reliability information, to generate a PUF response from the selected plurality of values;)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen- Mathew to in cooperate the teaching of a BIST circuit and a plurality of shift registers of Mai in order to improve the stability of the PUP cells (Mathew, [ABSTRACT]).

Pedersen-Mathew-Mai teaches all elements above except
a plurality of shift registers.
Stewart teaches
a plurality of shift registers.
([0066] determining an output based on bit values of the aggregation of linear feedback shift registers.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pedersen-Mathew-Mai to in cooperate the teaching of a plurality of shift registers of Stewart in order to generating more reliable PUFs (Mai, [0006]).

As per claim 19, Pedersen-Mathew-Mai-Stewart teaches The testing method as applied above in claim 18, Pedersen further teaches wherein the at least two load control circuits each comprises at least one transistor and at least one load capacitor (Fig.11, Bias1+/-, Bias2+/- C0, C1, C2), wherein the at least two load control circuits are each configured to provide at least one discharge pathway to at least one of two corresponding bit lines (5:49-52, By coupling different control signals though different valued capacitors, each control signal may effect a different bias on the complementary node to which it is connected), wherein the at least one discharge pathway is configured to change at least one of two voltage transient behaviors so as to determine stability of each of the plurality of bit cells of the PUF cell array (Fig.12, 1202,1204,1206 ASSESS STABILITIES OF THE PUF CELLS BASED ON WHETHER THE OUTPUTS OF THE PUF CELLS ARE UPDATED; 11:37-48).

As per claim 20, Pedersen-Mathew-Mai-Stewart teaches The testing method as applied above in claim 18, Mathew teaches further comprising:
before the generating, writing preconfigured logical states to the plurality of bit cells in the PUF cell array using at least two pre-charge units, wherein the at least two pre-charge units are coupled to the two bit lines of the at least one corresponding column, wherein the at least two pre­charge units each comprises at least one transistor coupled between one of the two corresponding bit lines and a preconfigured voltage, wherein the preconfigured voltage is one of the following: a VDD and a GND.
(Fig.2, [0030] the pre-charge transistors 210 and 214 may charge the bit node 206 and the bit bar node 208, respectively, to a logic 1 (e.g., to the voltage level of the supply voltage at the power supply terminals 212 and 216).

Allowable Subject Matter
Claims 9-17 would be allowable if rewritten to overcome the objection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record fail to reasonably anticipate 
“at least two load control circuits coupled to the two bit lines of the at least one corresponding column, wherein the at least two load control circuits are each configured to provide at least one discharge pathway to at least one of the two corresponding bit lines, wherein the at least one discharge pathway is configured to change at least one of the two voltage transient behaviors so as to determine stability of each of the plurality of bit cells of the PUF cell array; 
at least two pre-charge units coupled to the two bit lines of the at least one corresponding column, wherein the at least two pre-charge units each comprises at least one transistor coupled between one of the two corresponding bit lines and a preconfigured voltage, wherein the preconfigured voltage is one of the following: a VDD and a GND;
a masking circuit configured to determine a first map and a second map, wherein the first map is determined using the at least two load control circuits and the second map is determined under a first set of operation conditions, wherein the first and second maps each comprises at least one stable bit cell and at least one unstable bit cell; 
a Built-In Self-Test (BIST) engine configured to determine a first number of ; and
a plurality of shift registers configured to store a first plurality (M) of bit cells determined  to be stable and configured to output a second plurality (N) of bit cells for generating a PUF signature, wherein M and N are positive integers and N is less than M.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111